t c memo united_states tax_court paul b muir petitioner v commissioner of internal revenue respondent docket no 13634-16l filed date paul b muir pro_se david baudilio mora and paul cooperman feinberg for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collections action s under sec_6320 and or notice_of_determination dated date the notice_of_determination sustained a proposed levy regarding petitioner’s unpaid income_tax_liability for tax_year the issue for consideration is whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid income_tax_liability for tax_year was proper unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was deemed submitted pursuant to rule the stipulated facts are incorporated in our findings by this reference petitioner resided in texas when he timely filed his petition before filing his petition and until date petitioner resided in ohio all correspondence from respondent’s office to petitioner including correspondence after date was mailed to petitioner’s ohio address petitioner did not file a tax_return for tax_year pursuant to sec_6020 the internal_revenue_service irs prepared a substitute for return for tax_year on date respondent issued petitioner a notice_of_deficiency for tax_year petitioner did not file a petition with this court in response to the notice_of_deficiency petitioner did not dispute receipt of the notice of deficiency the tax determined in the notice_of_deficiency and associated penalties and interest were assessed against petitioner on date on date respondent sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing informing him that respondent intended to levy to collect the unpaid tax_liability interest and penalties and that he could request a hearing with the irs appeals_office on date petitioner timely filed a form request for a collection_due_process or equivalent_hearing cdp hearing request the cdp hearing request recommended that petitioner submit a form 433-a collection information statement for wage earners and self-employed individuals if he wanted to discuss a collection alternative petitioner did not submit a form 433-a in his cdp hearing request petitioner stated i am disputing and believe i do not owe these alleged taxes or penalties associated with these taxes i would also like verification of whether or not the irs performed the necessary and proper procedures that are required_by_law if at the conclusion of my hearing it is proven that the tax is an amount i owe i would like to discuss all collection alternatives available to me i am requesting a face to face hearing at the appeals_office closest to me which i intend to record on date respondent mailed petitioner a letter acknowledging the receipt of his request for a cdp hearing the letter stated that petitioner’s cdp hearing request had been processed and was being forwarded to the irs appeals_office the letter also requested that petitioner submit the delinquent returns for the tax years and on date an appeals officer mailed petitioner a letter notifying him that the appeals_office had received his cdp hearing request timely and that the cdp hearing was his opportunity to discuss his reasons for disagreeing with the collection action or to propose collection alternatives the letter further informed petitioner that if he did not participate in a conference or respond to the letter the appeals_office would issue a determination based on his cdp hearing request any information previously provided to the appeals_office and any information the office had on file regarding his applicable tax period petitioner did not respond to the letter on date the appeals officer sent petitioner an additional letter regarding his cdp hearing request asking him to submit the following documents a correct form_1040 u s individual_income_tax_return for the tax_year a form 433-a and any supporting documents and all outstanding delinquent returns for tax years and the letter set a deadline of date for receipt of the documents and informed petitioner that until the requested financial documentation had been received his request for a face-to-face meeting was premature the letter reiterated that petitioner had received a notice_of_deficiency for tax_year and had not filed a petition with this court petitioner did not respond to the letter or provide any of the requested tax returns or financial information the appeals officer reviewed the account transcripts for tax_year as well as the transcripts for tax years and he concluded the requirements of applicable law and administrative procedure had been met and that an assessment had been properly made for tax_year on date the appeals officer mailed the notice_of_determination sustaining the proposed collection action to petitioner’s ohio address the notice_of_determination stated that the collection action was sustained because petitioner had failed to raise any specific relevant issue or submit a viable collection alternative petitioner’s petition disputed the notice_of_determination on the following grounds respondent did not properly verify that the irs followed the proper assessment procedure petitioner was not allowed to challenge the underlying liability petitioner was denied a face-to-face hearing at a convenient location and respondent did not consider the issues that he raised discussion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before an impartial office or employee of appeals before levying on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the person may challenge the existence or the amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 following a hearing the appeals officer must determine whether proceeding with the proposed levy action is appropriate in making that determination the appeals officer is required to take into consideration whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the appeals officer properly based his determination on the factors specified by sec_6330 i standard of review once appeals issues a notice_of_determination the person may seek review in this court sec_6330 petitioner raised the issue of his underlying tax_liability on his form his petition and his amended petition petitioner did not file a tax_return for tax_year a notice_of_deficiency was issued and received petitioner did not petition this court petitioner did not dispute that he had received a notice_of_deficiency consequently petitioner’s underlying tax_liability is not properly before the court see 114_tc_176 where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if appeals exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the appeals officer 125_tc_301 aff’d 469_f3d_27 1st cir if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at ii abuse_of_discretion petitioner contends that respondent’s determination constitutes an abuse_of_discretion petitioner argues that it was an abuse_of_discretion for the appeals officer to deny him a face-to-face cdp hearing respondent contends that the appeals officer did not abuse his discretion because petitioner did not provide requested financial information including a proposed return for tax_year delinquent returns for and or a completed form 433-a we have previously held that an appeals officer does not necessarily abuse his or her discretion by refusing to offer a face-to-face cdp hearing laforge v commissioner tcmemo_2013_183 at noting that a face-to-face hearing is not required under sec_6330 noting further that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion when the taxpayer fails to provide requested financial information if no face-to-face hearing telephone conference or any other oral communication takes place review of the documents in the case file will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d7 proced admin regs petitioner did not provide any of the requested tax returns or financial information or contact the appeals officer because of petitioner’s failure to provide the requested information the appeals officer as petitioner was forewarned in respondent’s date letter conducted petitioner’s cdp hearing by review of respondent’s administrative files petitioner contends that it was an abuse_of_discretion for the appeals_office to fail to note his change_of address he argues that he did not receive respondent’s date letter because it was mailed to his previous address in ohio there is no indication in the record that petitioner was not receiving correspondence at his ohio address petitioner received the notice_of_determination at his ohio address and timely filed his petition in date petitioner still had access to mail received at his ohio address it is the taxpayer’s responsibility to provide the irs clear and concise notification of any change_of address see sec_301_6212-2 b proced admin regs see also 907_f2d_517 5th cir rev’g 92_tc_949 763_f2d_89 2d cir the taxpayer may submit a change_of address by indicating a new address on his next return by filing a written or electronic change_of address with the irs or by providing an updated address to the u s postal service for inclusion in its national change_of address database sec_301_6212-2 proced admin regs a taxpayer’s notification regarding change_of address will be considered properly processed days after the submission of a written or electronic change_of address to the irs or the u s postal service revproc_2010_16 2010_19_irb_664 petitioner did not dispute receipt of respondent’s date letter his change_of address does not negate his failure to respond or provide any of the requested financial information the date letter contained the name address and phone number of the appeals officer assigned to petitioner’s cdp hearing request the letter also informed petitioner that if he failed to participate in a conference or respond and submit the requested information and documents the determination concerning the proposed levy would be based solely on information already in the appeals office’s possession petitioner made no attempt at contact nor did he respond to the letter the appeals office’s failure to note the change_of address was not an abuse_of_discretion petitioner was well advised of his responsibility to contact and provide the requested information to his assigned appeals officer a taxpayer is expected to provide all relevant information to the appeals_office including financial statements see sec_301_6330-1 proced admin regs petitioner made no contact with the appeals officer or respondent and at no time did he provide any of the requested financial information petitioner has not shown an irregularity in respondent’s assessment procedure see 118_tc_162 placing the burden on the taxpayer to prove an irregularity existed in the assessment procedure petitioner likewise has failed to show that the appeals officer did not properly determine that the requirements of any applicable law or administrative procedure had been met we conclude that petitioner was provided a cdp hearing which complied with all applicable_requirements and the appeals officer did not abuse his discretion in sustaining the proposed levy any contention we have not addressed is irrelevant moot or meritless respondent’s determination to proceed with collection was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
